Name: 95/127/CFSP: Council Decision of 10 April 1995 amending Decision 94/942/CFSP on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning the control of exports of dual-use goods
 Type: Decision
 Subject Matter: trade policy;  tariff policy;  European Union law;  defence;  technology and technical regulations
 Date Published: 1995-04-21

 Avis juridique important|31995D012795/127/CFSP: Council Decision of 10 April 1995 amending Decision 94/942/CFSP on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning the control of exports of dual-use goods Official Journal L 090 , 21/04/1995 P. 0002 - 0002COUNCIL DECISION of 10 April 1995 amending Decision 94/942/CFSP on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning the control of exports of dual-use goods (95/127/CFSP) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article J.3 thereof, Having regard to the general guidelines given by the European Council on 26 and 27 June 1992, Having regard to Council Decision 94/942/CFSP of 19 December 1994 on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning the control of exports of dual-use goods (1), HAS DECIDED AS FOLLOWS: Article 1 Article 8 of Decision 94/942/CFSP shall be replaced by the following text: 'Article 8 This Decision shall enter into fore on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995.` Article 2 This Decision shall be published in the Official Journal on the same day as Council Regulation (EC) No of 837/95 amending Regulation (EC) No 3381/94 setting up a Community regime for the control of exports of dual-use goods (2). Done at Luxembourg, 10 April 1995. For the Council The President A. JUPPÃ  (1) OJ No L 367, 31. 12. 1994, p. 8. (2) See page 1 of this Official Journal.